        Case: 4:20-cv-00024-SA-JMV Doc #: 17 Filed: 05/14/20 1 of 1 PageID #: 57



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

CHRISTINE CALDWELL BROWN                                                           PLAINTIFF

V.                                                                 NO. 4:20-CV-24-DMB-JMV

CABLEONE dba Sparklight                                                         DEFENDANT

                                       ORDER OF RECUSAL

        The undersigned district judge recuses herself from this case. The Clerk of the Court is

directed to reassign this case to another district court judge.

        SO ORDERED, this 14th day of May, 2020.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE
